Case 7:19-cv-00230-EKD-RSB Document 22 Filed 09/29/20 Page 1 of 1 Pageid#: 955




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

  JULIA L., 1                                             )
                                                          )
             Plaintiff,                                   )
                                                          )
  v.                                                      )      Civil Action No. 7:19-cv-00230
                                                          )
  ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
   Security Administration,                               )          United States District Judge
                                                          )
             Defendant.                                   )


                                    ORDER AND FINAL JUDGMENT

         For the reasons set forth in the accompanying memorandum opinion, it is hereby

 ORDERED as follows:

         1. The Report & Recommendation (Dkt. No. 18) is ADOPTED;

         2. The Commissioner’s motion for summary judgment (Dkt. No. 16) is GRANTED;

         3. Julia L.’s motion for summary judgment (Dkt. No. 12) is DENIED;

         4. The Commissioner’s decision is AFFIRMED; and

         5. This matter is STRUCK from the active docket of the court.

         The clerk is directed to send a copy of the memorandum opinion and this order to all

 counsel of record.

         Entered: September 29, 2020.

                                                               /s/ Elizabeth K. Dillon
                                                               Elizabeth K. Dillon
                                                               United States District Judge

         1
           Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
 Administration and Case Management of the Judicial Conference of the United States that courts only use the first
 name and last initial of the claimant in social security opinions.
